

Exhibit 10.15


Summary of Non-Employee Director Compensation


Each non-employee director of Celanese Corporation (the “Company”) is entitled
to (i) an annual cash retainer of $100,000*, which is paid in quarterly
installments, in arrears, and (ii) an annual equity retainer of $120,000** in
restricted stock units (awarded at the first regular board meeting following the
Annual Meeting of Stockholders). In addition, the chair of the nominating and
corporate governance committee and the environmental, health, safety and public
policy committee receives an annual fee of $10,000, and the chair of the audit
committee and the compensation and management development committee receives an
annual fee of $20,000. The lead director receives an annual fee of $25,000.
These amounts are paid in quarterly installments, in arrears, and prorated for
actual service.


Non-employee directors are also entitled to participate in the Company’s 2008
Deferred Compensation Plan, which is an unfunded, nonqualified deferred
compensation plan that allows directors the opportunity to defer a portion of
their compensation in exchange for a future payment amount equal to their
deferments plus or minus certain amounts based upon the market performance of
specified measurement funds selected by the participant.






































 
 
*
Increased from $85,000 beginning August 1, 2013.
**
Increased from $95,000 beginning at the 2014 Annual Meeting.


